 DECISIONS OF NATIONAL ABOR RELATIONS BOARDHolthouse Furniture Corp. and Chauffeurs, Team-sters, Warehousemen and Helpers Local Union No.135, affiliated with International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, Petitioner. Case 25 RC 6978May 21, 1979DECISION AND DIRECTION TO OPEN ANDCOUNT CHALLENGED BALLOTSBY CHAIRMAN FANNING AND MI:MBERS PENE.LOAND TRUESDAI.EPursuant to a stipulation upon consent election ex-ecuted by the parties and approved by the RegionalDirector for Region 25 of the National Labor Rela-tions Board, an election by secret ballot was con-ducted in the above-entitled proceeding on October27, 1978, under the direction and supervision of saidRegional Director. Upon the conclusion of the elec-tion, a tally of ballots was furnished the parties inaccordance with the Board's Rules and Regulations,Series 8, as amended.The tally of ballots shows that of approximately 14eligible voters, six votes were cast for and four againstthe Petitioner. There were four challenged ballots andno void ballots. The challenged ballots were sufficientin number to affect the results of the election. Noobjections to conduct of the election or to conductaffecting the results of the election were filed.Pursuant to Section 102.69(d) of the Board's Rulesand Regulations, the Regional Director for Region25, on November 14, 1978, issued a report entitled"Report on Challenged Ballots, Order DirectingHearing, and Notice of ltearing," directing that ahearing he held for the purpose of receiving evidenceto resolve the issues raised by the challenged ballots.On December 5 and 6, 1978, a hearing was heldbefore Hearing Officer Richard J. Simon. On March22, 1979, the Hearing Officer issued his report onchallenged ballots and recommendations wherein herecommended that the challenges to the ballots of Jef-frey Holthouse, Jerry Holthouse, David Schroeder.and Albert Jones be overruled. The Petitioner filedtimely exceptions and a supporting brief wherein itexcepted to the Hearing Officer's recommendationsthat the challenges to the ballots of these fbur individ-uals be overruled. The Employer filed a reply brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this case the Board finds:1. The Employer is engaged in commerce withinthe meaning of the Act, and it will effectuate the pur-poses of the Act to assert jurisdiction herein.2. Petitioner is a labor organization claiming torepresent certain employees of the Employer.3. A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Sections 9(c)(1) and2(6) ana (7) of the Act.4. The following employees constitute a unit ap-propriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act:All full-time and regular part-time truckdriversand warehousemen, including carpet and furni-ture service workers employed by the Employerat its 5980 National Road East, Richmond, Indi-ana, facility; but excluding all office clerical em-ployees, all receptionists, all salesmen, all buyers,all professional employees, all guards and super-visors as defined in the Act.The Board has reviewed the rulings made by theHearing Officer at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the rec-ord, including the Hearing Officer's report and rec-ommendations on challenged ballots, the Petitioner'sexceptions and brief, and the Employer's reply briefin response to the Petitioner's exceptions. For the rea-sons set frth below, we find merit in the Petitioner'sexceptions to the Hearing Officer's recommendationsthat the challenges to the ballots of Jeffrey Holthouseand Jerry Holthouse be overruled. We shall thereforesustain the challenges to the ballots of these individ-uals. We further find. in agreement with the HearingOfficer, that the challenges to the ballots of DavidSchroeder and Albert Jones should be overruled. Weshall therefore order that their ballots be opened andcounted.The ballots of Jeffrev Holthouse and Jerry Holt-house were challenged on the basis that these individ-uals were relatives of members of management, andthat they did not work with sufficient regularity to beincluded in the unit.Jerry Holthouse is the son of S. L. Holthouse, oneof the Employer's two vice presidents, who is active inthe day-to-day management of the Employer's opera-tions. Jeffrey Holthouse is the son of Thomas Holt-house, who serves as a buyer for the Employer.S. I,. Holthouse and Thomas Holthouse are mem-bers of the Employer's board of directors. The re-maining members of the board of directors at timesmaterial to this proceeding were Siegfried J. Holt-house,' father of S. L. Holthouse; G. Howard Holt-house, father of Thomas Holthouse; Flora Holthouse,sister-in-law of Siegfried J. Holthouse and G. HowardSiegfried J. Illhuuse died on D)ecmber 3, 197. 2 days prior to thecommlencement oit the hearing242 NLRB No. 58414 HOLTHOUSE FURNITURE CORP.Holthouse; and Jack Edwards, son-in-law of FloraHolthouse. As of the day of the election. Siegfried J.Holthouse served as the Employer's president, G.Howard Holthouse served as secretary-treasurer, andFlora Holthouse served as vice president.Of approximately 3,544 shares of stock outstand-ing, the members of the board of directors and thewives of board members Siegfried J. Holthouse, G.Howard Holthouse, and Jack Edwards own approxi-mately 1,340 shares.2An additional 827 shares areowned by other sons and daughters of Siegfried J.Holthouse, G. Howard Holthouse, and Flora Holt-house,3and approximately 374 shares are owned bygrandsons and granddaughters of Siegfried J. Holt-house, G. Howard Holthouse, and Flora Holthouse.4The record does not reflect whether the members ofthe board of directors are authorized to vote anyshares not personally held by them. Nor does the rec-ord reflect who owns or who is authorized to vote theremaining shares.Jeffrey Holthouse and Jerry Holthouse are highschool students who are employed in the Employer'swarehouse on a part-time basis.5They live at thehomes of their respective parents. As reflected herein,they each own a small number of shares of stock ofthe Employer.Ronald Holthouse, the Employer's controller, testi-fied that Jeffrey Holthouse, Jerry Holthouse, and Al-len Edwards6perform their work under a commonschedule. He testified that he had personally arrangedtheir work schedules on several occasions in the pastand in doing so had taken into consideration "anyspecial activities or any special vacation request thatthey might have."7He testified that during the schoolyear these three individuals work hours that generallyrange from 5 to 9 p.m., Monday through Friday;from noon to 6 p.m. on Saturday: and from 12:30 to5 p.m. on Sunday. In addition, the record reflects thatthey work in rotation, making it possible for each of2 S L. Holthouse owns 121.5 shares, and Thomas Holthouse and his wife.Joy, own 103.5 shares. The combined total referred o in this group includesthe stock owned by Siegfried J. olthouse at the time of his death.I Of these shares, 955 are held jointly by Ronald iolthouse. son of GHoward Holthouse, and his wife, Regina' Jeffrey Holthouse. grandson of G. Howard Holthouse, owns 21 shares,and Jerry Holthouse, grandson of Siegfried J. Holthouse. owns 12 shares'While there was testimony that they worked on a full-time basis duringthe summer, the Employer's records showed that hey rarely worked asmany hours as regular full-time employees during the summer months of1978., Allen Edwards is the son of Jack and Marcia Edwards Marcia Fdw ardsis the daughter of Flora Holthouse and is a stockholder Allen Edw.ards is ahigh school student who works for the t'mploycr on aI hasis similar to that ,ofJeffrey flolthouse and Jerry Holthouse. The record does not indicatewhether he ',oted in the election. In addition to being a member of theEmployer's board of directors. Jack Edwards ser.es as ssista;nt store super-visor for certain of the Em ploy er's retail storesAs part-time employees who are attending high school. Jeflrey liolt-house, Jerry llolthouse and Allen Edwards do not receise paid ,acations asdo other part-time emplosees and tull-time employees within the unit.them to avoid working more than one shift or workperiod during a weekend.Ronald Holthouse stated that during the summermonths two of these three employees "generally"work from 8 a.m. to 5 p.m. "or a regular shift," Mon-day through Friday, while the third works from 5 to 9p.m., Monday through Friday. As during the schoolyear, they rotate their workdays, thereby dividingevening work. The record reflects that the hours offull-time employees normally begin during the periodfrom 7 to 8 a.m. and end during the period from 3:30to 5 p.m. each day, Monday through Saturday.Employee Marvin Vance gave uncontradicted tes-timony that on one occasion Jerry Holthouse ar-ranged to switch his scheduled workday with anotherpart-time employee so that he could attend a concert.While the Employer introduced records whichshowed that on one occasion Vance worked on hisregularly scheduled day off and was off duty on aregularly scheduled workday during the same work-week, there is no showing in the record that thischange occurred for Vance's personal convenience.Vance further gave uncontroverted testimony thatJerry Holthouse and Jeffrey Holthouse have lunchwith their fathers about two or three times per weekwhile they are at work during the summer months.The record shows that Jeffrey Holthouse. JerryHolthouse, and Allen Edwards work under the samesupervision and perform the same functions as doother warehouse employees who are admittedlywithin the unit.Upon consideration of the record herein, we findthat the interests of Jeffrey Holthouse and Jerry Holt-house are more closely allied with those of manage-ment than with those of their fellow employees. Theyare related to persons who, collectively own at least70 percent of the outstanding stock of the Employer.They are, in addition to being stockholders them-selves, closely related to certain officers. members ofthe board of directors, and persons actively engagedin the day-to-day management of the Employer's op-erations who, in turn, are closely related to other offi-cers and directors of the Company."' Furthermore.they live at home with their parents and hae socialcontact with their fathers at work. It also appears thatthey frequently perform work in the warehouse whenno full-time employees or other part-time employeesare present. In these circumstances, we find that theydo not share a community of interest with other em-ployees. Furthermore, we find that they enjoy a spe-cial status as result of their relationships to membersIhe Emplober's time records ndicate that there are fewer lull-time em-plosees working on Saturda and Monday than on Tuesday through rdayIn his reply brief, t-mploer's counsel sriates "Almittledl. 75 per cent ofthe corporate stock is held bh indildlualIs who ctln Ira~te their ancestrs to acoemmon great grandfather "i ( Plrisfl Drte n 'lorket, Inc, 201 N I RH B 813 19731415 DECISIONS OF NATIONAL LABOR RELATIONS BOARDof management." They are in the unique position ofbeing able to adjust their regularly scheduled hoursfor their own personal convenience. We shall there-fore sustain the challenges to their ballots.'2As we have adopted the Hearing Officer's recom-mendation that the challenges to the ballots of DavidSchroeder and Albert Jones be overruled, and be-cause their ballots may affect the results of the elec-tion, we shall order the Regional Director to open" Cf. Novi American, Inc.,-Atlania, 234 NLRB 421 (1978).2 Member Truesdale agrees that the challenges to the ballots of JeffreyHolthouse and Jerry Holthouse should be sustained for the reasons given butwould also sustain the challenges for the reasons set forth in his dissent inTops Club, Inc., 238 NLRB 928 (1978).and count the ballots of Schroeder and Jones and tocause to be served on the parties a revised tally ofballots including therein the count of said ballots.ORDERIt is hereby ordered that the Regional Director forRegion 25 shall, pursuant to the Board's Rules andRegulations, within 10 days from the date of this Or-der, open and count the ballots of David Schroederand Albert Jones, prepare and cause to be served onthe parties a revised tally of ballots, and issue an ap-propriate certification based on the revised tally ofballots.416